Order declaring invalid the nominating petition of Paul Siegal, as nominee for the office of Assemblyman, fourth Assembly district, county of Queens, under the Fusion party emblem, and restraining the board of elections from printing his name for use on the voting machines or in any way giving effect to his petition affirmed, without costs. The court is of the opinion that subdivision 1 of section 330 of the Election Law is not applicable to cases of contested nominations; it is applicable merely to primary designations. And the court is further of the opinion that the twelve-day provision of subdivision 2 of section 330 is directory and not mandatory. (Matter of Hennessy, 164 N. Y. 393; Matter of Stoddard, 158 App. Div. 525; Matter of Greenwald v. Boyle, 179 id. 672; Fallon v. Hattemer, 229 id. 397.) Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.